Case 2:20-cv-00013-SPC-NPM Document 28 Filed 04/14/20 Page 1 of 2 PageID 197




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION


       SIERRA CLUB et al.,                 )
             Plaintiff,                    )
                                           )
            v.                             )
                                           )    Case No: 2:20-cv-13-FtM-38NPM
     UNITED STATES FISH &                  )
     WILDLIFE SERVICE et al.,              )
                                           )
             Defendant.                    )
                                           )
                                           )
                        NOTICE OF PENDENCY ) OF OTHER ACTIONS
                                           )
     In accordance with Local Rule 1.04(d),) I certify that the instant action:
                                           )
_____ IS                                   )
                    related to pending or closed civil or criminal case(s) previously filed
                    in this Court, or any other Federal or State court, or administrative
                    agency as indicated below:

       _______________________________________________________

       _______________________________________________________

       _______________________________________________________

__X__ IS NOT         related to any pending or closed civil or criminal case filed with this
                     Court, or any other Federal or State court, or administrative agency.

      I further certify that I will serve a copy of this NOTICE OF PENDENCY OF OTHER
ACTIONS upon each party no later than eleven days after appearance of the party.

Dated: April 14, 2020


/s/ Bonnie Malloy                         /s/ Meredith Delcamp
Plaintiffs’ Counsel of Record             FDOT Counsel of Record
Bonnie Malloy (Fla. Bar No. 86109)        Jason Gonzalez (Fla. Bar No. 146854)
Earthjustice                              Daniel E. Nordby (Fla. Bar No. 14588)
111 S. Martin Luther King Jr. Blvd.       Rachel C. Procaccini (Fla. Bar No. 1019275)
Case 2:20-cv-00013-SPC-NPM Document 28 Filed 04/14/20 Page 2 of 2 PageID 198




Tallahassee, FL 32301                 Shutts & Bowen LLP
T: (850) 681-0031                     215 South Monroe Street, Ste. 804
F: (850) 681-0020                     Tallahassee, FL 32301
bmalloy@earthjustice.org              T: (850) 241-1717
                                      jasongonzalez@shutts.com
Tania Galloni (Fla. Bar No. 619221)   dnordby@shutts.com
Earthjustice                          rprocaccini@shutts.com
4500 Biscayne Blvd., Ste. 201
Miami, FL 33137                       Meredith S. Delcamp (Fla. Bar No. 0016242)
T: (305) 440-5432                     S. Elizabeth King (Fla. Bar No. 122031)
F: (850) 681-0020                     Shutts & Bowen LLP
tgalloni@earthjustice.org             4301 West Boy Scout Blvd., Ste. 300
                                      Tampa, FL 33607
                                      mdelcamp@shutts.com


                                      /s/ Mark Arthur Brown
                                      Federal Defendants’ Counsel of Record
                                      Jean E. Williams
                                      Mark Arthur Brown (Fla. Bar No. 099504)
                                      U.S. Department of Justice
                                      Wildlife and Marine Resources Section
                                      4 Constitution Square
                                      150 M Street, N.E.
                                      Washington, D.C. 20002
                                      T: (202) 305-0204
                                      mark.brown@usdoj.gov

                                      Joshua R. Holmes
                                      Alexandra M. Holliday
                                      U.S. Army Corps of Engineers
                                      701 San Marco Blvd.
                                      Jacksonville, FL 32207
                                      Joshua.R.Holmes@usace.army.mil
                                      Alexandra.M.Holliday@usace.army.mil

                                      Helen Speights
                                      U.S. Fish and Wildlife Service
                                      75 Spring Street SW, Ste. 304
                                      Atlanta, GA 30303
                                      helen.speights@sol.doi.gov
